Citation Nr: 1643274	
Decision Date: 11/14/16    Archive Date: 12/01/16

DOCKET NO.  13-01 401	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for peripheral neuropathy, bilateral upper and lower extremities as secondary to the service connected disability of thoracolumbar disc and joint disease.

2.  Entitlement to an effective date earlier than January 12, 2011 for entitlement to service connection for major depressive disorder with associated irritability and tension as secondary to thoracolumbar disc and joint disease

3.  Entitlement to an effective date earlier than January 12, 2011 for the award of service connection for radiculopathy, left lower extremity, as secondary to the service connected disability of thoracolumbar disc and joint disease.

4.  Entitlement to higher initial ratings for thoracolumbar disc and joint disease, currently rated as 10 percent disabling effective May 30, 2003; and rated as 40 percent disabling effective December 19, 2008.

5.  Entitlement to a higher initial rating for major depressive disorder with associated irritability and tension as secondary to thoracolumbar disc and joint disease, currently rated as 50 percent disabling.  

6.  Entitlement to a higher initial rating for radiculopathy, left lower extremity as secondary to the service connected disability of thoracolumbar disc and joint disease, currently rated as 10 percent disabling.  

7.  Entitlement to an effective date prior to January 12, 2011 for the grant of a total disability rating based on individual unemployability (TDIU).  

8.  Entitlement to special monthly compensation (SMC) based on aid and attendance/housebound.  


REPRESENTATION

Appellant represented by:	Sean Ravin, Attorney


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The Veteran served on active duty from June 1976 to July 1976.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from January 2011, February 2012, November 2012, and January 2013 rating decisions by a Regional Office (RO) of the Department of Veterans Affairs (VA).  Notices of disagreement were received in May 2011, March 2012, and January 2013; statements of the case were issued in December 2012 and September 2014; and substantive appeals were received in January 2013 and November 2014.   

The Board notes that the RO separately adjudicated the issue of entitlement to an effective date earlier than December 19, 2008 for the granting of a 40 percent rating for thoracolumbar disc and joint disease.  The Board notes that this issue is subsumed by the larger issue of whether higher initial ratings are warranted for thoracolumbar disc and joint disease.  To the extent that an increase is warranted prior to December 19, 2008, it will be adjudicated as part and parcel of the increased rating claim.  

While the effective date claim relating to the left lower extremity neuropathy had been characterized as entitlement to a 10 percent rating prior to January 12, 2011, the Board observes that this is the date service connection went into effect for this disability.  Therefore, the issue is more appropriately characterized as entitlement to an earlier effective date for the award of service connection.  The issue has been accordingly re-worded on the title page of this decision. 

The Board also notes that the Veteran filed a notice of disagreement with all the issues adjudicated in the February 2012 rating decision.  However, prior to perfecting the appeal, he submitted an April 2012 correspondence in which he withdrew the issues of entitlement to service connection for neck pain; migraine headaches; chronic obstructive pulmonary disease; hepatitis C; rheumatoid arthritis; ulcerative colitis; hyperthyroidism; hypertension; acid reflux; and heart disease.  Consequently, these issues are not before the Board.  

Additionally, the Veteran was scheduled to testify at a hearing in June 2016.  His representative and a medical expert appeared; but the Veteran was unable to attend.  The presiding Veterans Law Judge effectively cancelled the hearing and did not allow the expert to testify.  In a June 2016 correspondence, the Veteran's representative argued that this was a prejudicial error (VBMS, 7/19/16).  The Board considered rescheduling the hearing.  However, the expert submitted a correspondence that reflected her intended testimony (VBMS, 6/13/16).  Moreover, the Veteran's representative submitted an August 2016 Brief in which he stated that the "appellant waives any remaining time to submit additional evidence and argument in support of the claims on appeal and asks that the Board issue a decision without delay." (VBMS, 822/16).  Consequently, the Board considers the request for a hearing to be withdrawn.  

The issues of entitlement to increased ratings for a low back disability, depression, and left lower extremity radiculopathy; as well as a service connection claim for peripheral neuropathy of the bilateral upper and lower extremities; and, the claim of entitlement to an SMC for aid and attendance are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran filed an informal claim of service connection for a major depressive disorder with associated irritability and tension as secondary to thoracolumbar disc and joint disease on October 13, 2004.  

2.  The Veteran's claim of service connection for a low back disability filed on May 30, 2003 includes consideration of associated neurologic manifestations; the earliest documented manifestation of left lower extremity radiculopathy is shown in an August 20, 2010 private report.
	

CONCLUSIONS OF LAW

1.  The criteria for assignment of an effective date of October 13, 2004, for the grant of service connection for a major depressive disorder with associated irritability and tension as secondary to thoracolumbar disc and joint disease have been met. 38 U.S.C.A.  §§ 5107, 5110 (West 2014); 38 C.F.R. § 3.400 (2015)

2.  The criteria for assignment of an effective date of August 20, 2010, for the grant of service connection for left lower extremity radiculopathy have been met. 38 U.S.C.A.  §§ 5107, 5110 (West 2014); 38 C.F.R. § 3.400 (2015)

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

In a January 2011 letter, the RO satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2014) and 38 C.F.R. § 3.159(b) (2015).  The RO notified the Veteran of: information and evidence necessary to substantiate the claim; information and evidence that VA would seek to provide; and information and evidence that he was expected to provide.  The Veteran was informed of the process by which initial disability ratings and effective dates are assigned, as required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The "duty to assist" contemplates that VA will help a claimant obtain records relevant to the claim, whether or not the records are in Federal custody, and that VA will provide a medical examination when necessary to make a decision on the claim.  38 C.F.R. § 3.159 (2015).  VA has done everything reasonably possible to assist the Veteran with respect to the claim for benefits in accordance with 38 U.S.C.A. § 5103A (West 2014) and 38 C.F.R. § 3.159(c) (2015).  Relevant service treatment and other medical records have been associated with the claims file.  The duties to notify and to assist have been met.  

Earlier Effective Dates

In order to establish service connection for a claimed disability, the facts must demonstrate that a disease or injury resulting in a current disability was incurred in active service, or if pre-existing active service, was aggravated therein.  See 38 U.S.C.A. § 1110; 38 C.F.R. §3.303.  Service connection may be granted for a disease diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

Except as otherwise provided, the effective date for an evaluation and award of compensation based on an original claim or a claim reopened after final disallowance will be the date of receipt of the claim or the date entitlement arose, whichever is later.  See 38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  Unless specifically provided, such determination is made on the basis of the facts found.  38 C.F.R. § 3.400(a).

Under 38 C.F.R. § 3.400(b)(2)(i), the effective date for a grant of direct service connection will be the day following separation from active service or the date entitlement arose if the claim is received within one year after separation from service.  Otherwise, the effective date is the date of receipt of claim, or date entitlement arose, whichever is later.  Under 38 C.F.R. § 3.400(b)(2)(ii), the effective date for presumptive service connection will be the date entitlement arose, if a claim is received within one year after separation from active service.  Otherwise, the effective date will be the date of receipt of the claim, or the date entitlement arose, whichever is later.

In addition, the effective date of a grant of benefits based on new and material evidence following a prior final denial, other than service department records, is the date of receipt of a new claim, or date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(q)(1)(ii), (r).

The applicable law and regulations concerning effective dates state that, except as otherwise provided, the effective date for the assignment of an increased evaluation shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of the application therefor.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.

The applicable statute specifically provides that the effective date of an award of increased compensation shall be the earliest date as of which it is factually ascertainable that an increase in disability had occurred, if an application is received within one year from such date.  38 U.S.C.A. § 5110(b)(2).  However, if the increase became ascertainable more than one year prior to the date of receipt of the claim, then the proper effective date would be the date of the claim.  In a case where the increase became ascertainable after the filing of the claim, then the effective date would be the date of increase.  See generally Harper v. Brown, 19 Vet.App. 125 (1997).

Effective March 24, 2015, VA no longer accepts informal claims.  From that date forward, a claim for benefits must be filed on a VA Form 21-0958.  However, the instant claim pre-dates this regulation.  Controlling for the purposes of this case is 38 C.F.R. § 3.155, which holds that any communication or action indicating an intent to apply for one or more benefits under the laws administered by VA, from a claimant, his or her duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris may be considered an informal claim.  Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for completion.  If received within one year from the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim.  See 38 C.F.R. § 3.155.  

Additionally, a report of examination or hospitalization which meets the requirements of this section will be accepted as an informal claim for benefits if the report relates to a disability which may establish entitlement.  Once a formal claim for pension or compensation has been allowed or a formal claim for compensation has been disallowed for the reason that the service-connected disability is not compensable in degree, receipt of a report of examination or hospitalization by VA or the uniformed services will be accepted as an informal claim for benefits.  The date of outpatient or hospital examination or date of admission to a VA or uniformed services hospital will be accepted as the date of receipt of a claim.  However, treatment records do not constitute informal claims when service connection has not yet been established for the claimed condition. 38 C.F.R. §  3.157; Crawford v. Brown, 5 Vet.App. 33   (1993).  Thus, the provisions of 38 C.F.R. § 3.157 are not applicable in this case.  

Depression

In this case, the Veteran's claim of service connection for depression was received on January 12, 2011.  He underwent a VA examination in April 2011.  The examiner stated that his depression began a number of years ago.  He stated that it was difficult to say exactly when it began, but the onset was before he retired (due to physical ailments) in 2001.  The examiner opined that his depression was due to his reduced ability to work due to physical ailments and pain.  

The Veteran has argued that treatment records constituted an informal claim.  In his August 2016 Brief, he noted several references to depression that predate January 2011.  He noted that a January 2002 consultation report the North Texas Cardiology Center included a musculoskeletal section in which he was noted to have pain affecting the neck, back, and other joints; and in a psychiatric section, he was noted to have depression, for which he took Xanax.  The Veteran acknowledged that since this consultation was performed in relation to chest pains that he was experiencing at the time, no further description or opinion regarding the depression was provided.  He argued that this was an indication that he was suffering from symptoms of depression in January 2002.  The Veteran noted another treatment report from the North Texas Cardiology Center dated July 2003.  It reflects that the Veteran related a "history of being disabled from previous back and neck injuries as well as arthritis and depression."  The Veteran once again acknowledged that no further elaboration regarding depression was provided due to the fact that he was being seen for heart problems.  

The Veteran noted that a March 2004 report indicated that he had numerous complaints and that he "mainly c/o LBP and states that he 'has depression' but has never been seen by a [behavioral medical professional]."  A June 2004 report reflects that the Veteran was having "increasing problems with his depression and
pain."        

The Board notes that the Veteran's wife testified in an October 2004 Decision Review Officer (DRO) Hearing.  She stated that in March 2004, the Veteran told his doctor that "he was suicidal because he could no longer work because of his back."  

Again, the Board notes that the provisions of 38 C.F.R. § 3.157 relating to informal claims raised by medical evidence are not for application in cases where service connection has yet to be established.  Thus, the records described above can have no impact on the effective date here.

However, the Board finds that the October 2004 DRO Hearing testimony satisfies the requirements for an informal claim via testimonial evidence pursuant to 38 C.F.R. § 3.155 as in effect earlier during the pendency of this appeal.

Indeed, at the Veteran's October 2004 DRO hearing, the Veteran and his wife made it clear that he was experiencing depression, at least in part, due to his back disability.  Although the Veteran was not yet service connected for a back disability, he was in the process of seeking service connection for such, and he and his wife made it clear that that it was causing or contributing to depression.  Resolving reasonable doubt in the Veteran's favor, the testimony is deemed a communication indicating an intent to apply for benefits for a psychiatric disability.

Consequently, the Board finds that an earlier effective date of October 13, 2004 is warranted for the Veteran's major depressive disorder with associated irritability and tension as secondary to thoracolumbar disc and joint disease.

Left lower extremity radiculopathy

In this case, the Veteran's claim of service connection for left lower extremity radiculopathy was received on January 12, 2011.  However, the Board notes that the rating claim for the lumbar spine involves consideration of neurologic manifestations.  In this manner then, the Board finds that the radiculopathy claim has been implied throughout the lifetime of the lumbar spine claim, which has been in effect since May 30, 2003.  

As previously noted, under 38 C.F.R. § 3.400(b)(2)(i), the effective date for a grant of direct service connection will be the day following separation from active service or the date entitlement arose if the claim is received within one year after separation from service.  Otherwise, the effective date is the date of receipt of claim, or date entitlement arose, whichever is later.  

In this case, the date of claim for the lumbar spine is May 30, 2003.  However, the earliest evidence of radicular symptomatology involving the lower legs is shown  in a private report dated August 20, 2010.  At that time, positive straight leg raise was shown.  Prior to this time, a December 2008 VA examination showed essentially normal neurologic findings.  Moreover, earlier neurologic findings, dated in 2001 and 2002, relate to cervical radiculopathy, not lumbar, and thus are not for consideration; in any event, they pre-date the award of service connection and thus cannot serve as informal claims.    

Consequently, an effective date of August 20, 2010, but no earlier is warranted for the left lower extremity radiculopathy associated with the service-connected lumbar spine disability.


ORDER

Entitlement to an effective date of October 13, 2004 for service connection for major depressive disorder secondary to thoracolumbar disc and joint disease is granted.

Entitlement to an effective date of August 20, 2010 for the grant of service connection for left lower extremity radiculopathy is granted.


REMAND

Peripheral neuropathy

The Veteran underwent a VA examination in March 2011.  The examiner reviewed the claims file in conjunction with the examination.  The examiner opined that it was less likely than not that the Veteran's peripheral neuropathy is secondary to his service connected thoracolumbar disc and joint disease.  She noted that review of the peer reviewed published journals does not indicate that peripheral neuropathy is caused by thoracolumbar disc and joint disease.  The Board notes that the VA examiner failed to render an opinion regarding aggravation.  The Board finds that a new VA examination is warranted to determine the nature and etiology of the Veteran's peripheral neuropathy.

Increased rating claims (back, depression, left lower extremity radiculopathy)

The Board notes that the most recent VA examinations for these disabilities occurred in March 2011 (orthopedic) and December 2011 (psychiatric).

While a new examination is not required simply because of the time which has passed since the last examination, VA's General Counsel has indicated that a new examination is appropriate when there is an assertion of an increase in severity since the last examination.  VAOPGCPREC 11-95 (1995). 

In this case, the Veteran's spouse has submitted numerous correspondence (August 2011, October 2011, April 2012, September 2012, and November 2012) regarding the worsening of the Veteran's symptoms. 

Additionally, with regard to the Veteran's back, the Board notes that at his March 2011 VA examination, in addition to the Veteran's limitation of motion, he reported a history of flare-ups occurring at least once per day.  He stated that the flare-ups usually last the whole day and that his activities are severely limited during flare-ups.  

For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45 (2015), pertaining to functional impairment. 

The Unites States Court of Appeals for Veterans Claims (Court) has instructed that in applying these regulations VA should obtain examinations in which the examiner determines whether the disability is manifested by weakened movement, excess fatigability, incoordination, pain, or flare ups. Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, flareups, or pain.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011); DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59 (2015).

In Mitchell, the Court found an examination report to be inadequate where, in a case where the Veteran has reported flareups associated with a musculoskeletal disability, the examiner did not explicitly indicate "whether and at what point during the range of motion the appellant experienced any limitation of motion that was specifically attributable to pain."  In this case, the March 2011 examiner reported the Veteran's limitation of motion; but did not indicate whether there would be additional loss of motion during flareups.  Consequently, the examination report does not fully address the questions at issue with regard to the impact of pain on the Veteran's back function.  Additionally, it indicates that the disability is more severe than reflected by the examination report.  

In light of the amount of time which has passed since the most recent VA examinations, and the numerous indications that the disabilities are becoming more severe, the Board finds that new VA examinations are warranted to determine the current severity of the Veteran's back disability, left lower extremity radiculopathy, and depression.  

SMC and TDIU

The issue of entitlement to an earlier effective date for a TDIU is dependent on whether the Veteran's service connected disabilities rendered him unable to secure or follow a substantially gainful occupation prior to January 12, 2011.  As such, the claim is inextricably intertwined with the issue of whether service connection is warranted for peripheral neuropathy and whether increased ratings are warranted for depression, a low back disability, and left lower extremity radiculopathy.

Likewise, the Veteran's claim for special monthly compensation is dependent on the Veteran's current level of disability and whether his alleged need for aid and attendance is due to the level of impairment caused by service connected disabilities as opposed to nonservice connected disabilities (of which there are many).  Consequently, the issue is inextricably intertwined with the issue of whether service connection is warranted for peripheral neuropathy and whether increased ratings are warranted for depression, a low back disability, and left lower extremity radiculopathy.

Accordingly, the case is REMANDED for the following action:

1.  The RO should schedule the Veteran for a VA psychiatric examination for the purpose of determining the current severity of his major depressive disorder with associated irritability.  It is imperative that the claims file be made available to the examiner for review in connection with the examination. 

The examiner is advised that the Veteran is competent to report injuries and symptoms and that his reports must be considered in formulating the requested opinion.  

2.  The RO should schedule the Veteran for a VA examination for the purpose of determining the nature and etiology of his peripheral neuropathy, and the current severity of his low back disability and left lower extremity radiculopathy.  It is imperative that the claims file be made available to the examiner for review in connection with the examination.  Following a review of the relevant evidence, to include the claims file, service treatment records, post-service treatment records; a history obtained from the Veteran, the clinical evaluation, and any tests that are deemed necessary, the examiner should:

(a) opine whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's peripheral neuropathy began during or is causally related to service, to include whether any disability was caused by, or aggravated by, his service connected thoracolumbar disc and joint disease.  

(b) with regard to the Veteran's increased ratings claims, any special tests deemed medically advisable should be conducted.  Range of motion testing should be conducted (active and passive, weightbearing and non-weightbearing), and if possible, the examiner should report (in degrees) the point in range of motion testing where motion is limited by pain.  The examiner should also offer an opinion as to the degree of additional functional loss (if any) due to weakness, fatigue, and incoordination, including during flare-ups.  If an estimate cannot be given, the examiner must explain why this is so.

(c) address whether the following are present as a result of the Veteran's service connected disabilities (thoracolumbar disc and joint disease, major depression, left lower extremity radiculopathy, and (if a positive nexus is rendered), peripheral neuropathy of the bilateral upper and lower extremities): inability to dress or undress himself or to keep himself ordinarily clean and presentable; inability to attend to the wants of nature; inability to feed himself through loss of coordination of the upper extremities or through extreme weakness; or incapacity, physical or mental, which requires care or assistance on a regular basis to protect the claimant from hazards or dangers incident to his daily environment.

The examiner should also describe the expected impairments that the low back and radicular symptoms would cause in the workplace and note any particular activtities that would be precluded due to the service-connected disabilities.

The examiner should provide all examination findings, along with the complete rationale for each opinion expressed and conclusion reached. If the examiner cannot respond without resorting to speculation, he should explain why a response would be speculative.

The examiner is advised that the Veteran is competent to report injuries and symptoms and that his reports must be considered in formulating the requested opinion.  

3.  After completion of the above, the AMC should review the expanded record and determine if the benefits sought can be granted.  If the claims remain denied, then the AMC should furnish the Veteran and his representative with a supplemental statement of the case, and afford a reasonable opportunity for response before returning the record to the Board for further review.  
  
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


						(CONTINUED ON NEXT PAGE)






This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


